                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 1 of 18




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 5:20-cv-07263-BLF
                                   8                      Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF'S
                                   9              v.                                       MOTION FOR DEFAULT JUDGMENT
                                  10     ANDRANIK SHAHKARAMI,                              [Re: ECF 17]
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson brings this action against Andranik Shahkarami, alleging violations
                                  14   of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq., and the
                                  15   California Unruh Civil Rights Act (the “Unruh Act”), Cal. Civ. Code §§ 51–53. See Compl.
                                  16   ¶¶ 34–49, ECF 1. Mr. Johnson seeks injunctive relief along with statutory damages, attorneys’
                                  17   fees, and costs.
                                  18          Defendant Andranik Shahkarami never answered the Complaint or otherwise appeared in
                                  19   this matter. At Mr. Johnson’s request, this Court entered default against Mr. Shahkarami on
                                  20   January 27, 2021. See Mot. for Entry of Default, ECF 15; Entry of Default, ECF 16. Now before
                                  21   the Court is Mr. Johnson’s Memorandum of Points and Authorities in Support of Application for
                                  22   Default Judgment (“Motion”). Mot., ECF 17-1. Mr. Shahkarami was notified of Mr. Johnson’s
                                  23   Motion on February 23, 2021. See Proof of Service, ECF 17-13; see also Fed. R. Civ. P. 55(b)(2).
                                  24   Mr. Shahkarami did not oppose or otherwise respond to the Motion. Briefing on the matter is now
                                  25   closed. See Civ. L.R. 7-3(a). Pursuant to Civil Local Rule 7-1(b), the Court finds that this motion
                                  26   is appropriate for determination without oral argument, and the June 17, 2021 hearing is
                                  27   VACATED. For the reasons discussed below, the Court GRANTS Plaintiff’s Motion for Default
                                  28   Judgment with the terms stated below.
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 2 of 18



                                         I.    BACKGROUND
                                   1
                                               According to his Complaint, Mr. Johnson is a level C-5 quadriplegic who cannot walk and
                                   2
                                       has significant manual dexterity impairments. Compl. ¶ 1. Mr. Johnson says that he uses a
                                   3
                                       wheelchair for mobility and has a specially equipped van. Id. Mr. Shahkarami is the alleged owner
                                   4
                                       of the real property (the “Store”) open to the public located at or about 39990 Fremont Blvd,
                                   5
                                       Fremont, California. Id. ¶¶ 2–5, 11.
                                   6
                                               Mr. Johnson alleges that barriers at the Store prevented him from enjoying full and equal
                                   7
                                       access to the facility. Id. ¶¶ 10–31. Specifically, Mr. Johnson alleges that he visited the Store on
                                   8
                                       several occasions, including twice in July 2020 and once in June and August 2020. Id. ¶ 10; Mot.
                                   9
                                       1–2. During each of those visits, Mr. Johnson claims that Defendants failed to provide accessible
                                  10
                                       parking. Compl. ¶¶ 12–17. In particular, Mr. Johnson alleges that “there was no access aisle that
                                  11
                                       accompanied the parking stall.” Compl. ¶ 14. In addition, “[t]he Gas Station provides entrance
                                  12
Northern District of California




                                       door hardware to its customers but fails to provide wheelchair accessible entrance door hardware.”
 United States District Court




                                  13
                                       Id. at ¶ 18. Additionally, Mr. Johnson alleges that Mr. Shahkarami “failed to provide wheelchair
                                  14
                                       accessible sales counters,” as the counters were “too high and there was no lowered portion of the
                                  15
                                       sales counter suitable for wheelchair users.” Id. at ¶¶ 22, 25. Mr. Johnson claims that he personally
                                  16
                                       encountered these barriers and that Mr. Shahkarami’s failure to provide accessible parking created
                                  17
                                       “difficulty and discomfort” for him. Id. ¶ 29. Mr. Johnson claims that he will return to the Store
                                  18
                                       once it is represented to him that the Store and its facilities are accessible. Id. ¶ 32; Mot. 2.
                                  19
                                        II.    LEGAL STANDARD
                                  20
                                               Default may be entered against a party who fails to plead or otherwise defend an action,
                                  21
                                       and against whom a judgment for affirmative relief is sought. Fed. R. Civ. P. 55(a).
                                  22
                                               After entry of default, a court may, in its discretion, enter default judgment. Fed. R. Civ. P.
                                  23
                                       55(b)(2); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In deciding whether to enter
                                  24
                                       default judgment, a court may consider the following factors, known as the Eitel factors: (1) the
                                  25
                                       possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim; (3) the
                                  26
                                       sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the possibility of a
                                  27
                                       dispute concerning material facts; (6) whether the default was due to excusable neglect; and (7)
                                  28
                                                                                           2
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 3 of 18




                                   1   the strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

                                   2   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). In considering these factors, all factual

                                   3   allegations in the plaintiff’s complaint are taken as true, except those relating to damages.

                                   4   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987). When the damages

                                   5   claimed are not readily ascertainable from the pleadings and the record, a court may hold a hearing

                                   6   to conduct an accounting, determine the amount of damages, establish the truth of any allegation

                                   7   by evidence, or investigate any other matter. Fed. R. Civ. P. 55(b)(2).

                                   8   III.    JURISDICTION AND SERVICE OF PROCESS
                                   9           “When entry of judgment is sought against a party who has failed to plead or otherwise

                                  10   defend, a district court has an affirmative duty to look into its jurisdiction over both the subject

                                  11   matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).

                                  12          A.     Subject matter jurisdiction
Northern District of California
 United States District Court




                                  13           District courts have subject matter jurisdiction of all civil actions arising under the laws of

                                  14   the United States. 28 U.S.C. § 1331. Further, in any civil action where the district courts have

                                  15   subject matter jurisdiction, the district courts will also have supplemental jurisdiction over all

                                  16   other claims that are so related to claims in the action, such that they form part of the same case or

                                  17   controversy. 28 U.S.C. § 1367. Mr. Johnson’s claim for relief pursuant to the ADA presents a civil

                                  18   action arising under a law of the United States. Therefore, this Court has subject matter

                                  19   jurisdiction over Mr. Johnson’s ADA claim. Moreover, Mr. Johnson’s claim for relief pursuant to

                                  20   the Unruh Act is related to the ADA claim because it arises out of the same “case or controversy,”

                                  21   namely Mr. Johnson’s visits to the Store where he encountered alleged violations of both laws. See

                                  22   28 U.S.C. § 1367(a). Therefore, the Court has supplemental jurisdiction over Mr. Johnson’s Unruh

                                  23   Act claim.

                                  24          B.     Personal jurisdiction and service of process
                                  25           Serving a summons establishes personal jurisdiction over a defendant, who is subject to the

                                  26   jurisdiction of a court of general jurisdiction in the state where the district court is located. Fed. R.

                                  27   Civ. P. 4(k)(1). Pursuant to Rule 4(e) of the Federal Rules of Civil Procedure, an individual

                                  28   defendant may be served by: (1) delivering a copy of the summons and complaint to the individual
                                                                                           3
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 4 of 18




                                   1   personally; (2) leaving a copy of the summons and complaint at the individual's dwelling or usual

                                   2   place of abode with someone of suitable age and discretion who resides there; or (3) delivering a

                                   3   copy of the summons and complaint to an agent authorized by appointment or law to receive

                                   4   service of process. Fed. R. Civ. P. 4(e)(2). Alternatively, an individual defendant may be served

                                   5   with process pursuant to the law of the state where the district court is located. Fed. R. Civ. P.

                                   6   4(e)(1). Under California law, individual defendants may be served by several means, including

                                   7   personal delivery of the summons and complaint to the individual or the individual's authorized

                                   8   agent. Cal. Code Civ. Proc. §§ 415.10, 416.90. An individual defendant may also be served under

                                   9   California law through substituted service by “leaving a copy of the summons and complaint

                                  10   during usual office hours in [the defendant’s] office . . . with the person who is apparently in

                                  11   charge thereof . . . and by thereafter mailing a copy of the summons and complaint . . . where a

                                  12   copy of the summons and complaint were left.” Cal. Code Civ. Proc. § 415.20(a).
Northern District of California
 United States District Court




                                  13              The record indicates that Mr. Johnson successfully served Mr. Shahkarami on October 29,

                                  14   2020, via substituted service by leaving copies of the summons and complaint at his home with a

                                  15   competent member of the household over the age of 18 and thereafter mailing a copy of summons

                                  16   and complaint at the place where the copies were left. See Proof of Service of Summons, ECF 11.

                                  17   As such, the Court is satisfied that Mr. Johnson gave Mr. Shahkarami proper service of process

                                  18   under both the Federal Rules of Civil Procedure and the California Code of Civil Procedure.

                                  19   Therefore, the Court has personal jurisdiction over Mr. Shahkarami.

                                  20   IV.        EITEL FACTORS
                                  21              For the reasons to be discussed, the Eitel factors weigh in favor of entering default

                                  22   judgment.

                                  23         A.      The possibility of prejudice to Plaintiff
                                  24              The first Eitel factor requires the Court to consider whether Mr. Johnson would be

                                  25   prejudiced if default judgment is not entered. Unless default judgment is entered, Mr. Johnson will

                                  26   have no other means of recourse against Defendants. As such, Mr. Johnson will be prejudiced if

                                  27   default judgment is not entered. See, e.g., Ridola v. Chao, No. 16-cv-02246-BLF, 2018 WL

                                  28   2287668, at *5 (N.D. Cal. May 18, 2018) (finding that plaintiff would be prejudiced if default
                                                                                            4
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 5 of 18




                                   1   judgment was not entered because she “would have no other means of recourse against Defendants

                                   2   for the damages caused by their conduct”).

                                   3          B.     The merits of Plaintiff’s claims and the sufficiency of the complaint
                                   4           Pursuant to the second and third Eitel factors, this Court concludes that the Complaint

                                   5   alleges meritorious substantive claims for relief under the ADA and the Unruh Act.

                                   6               i.    Title III of the ADA, 42 U.S.C. § 12101, et seq.
                                   7           Title III of the ADA prohibits discrimination on the basis of disability within places of

                                   8   public accommodation: “No individual shall be discriminated against on the basis of disability in

                                   9   the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                  10   accommodations of any place of public accommodation by any person who owns, leases (or leases

                                  11   to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). For purposes of Title III,

                                  12   discrimination includes “a failure to remove architectural barriers . . . in existing facilities . . .
Northern District of California
 United States District Court




                                  13   where such removal is readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv). “Readily achievable”

                                  14   is defined as “easily accomplishable and able to be carried out without much difficulty or

                                  15   expense.” 42 U.S.C. § 12181(9).

                                  16                     a. Plaintiff’s Article III Standing
                                  17           In order to bring a claim under Title III of the ADA, Mr. Johnson must establish Article III

                                  18   standing. To establish Article III standing, Mr. Johnson must demonstrate he suffered an injury in

                                  19   fact, traceable to Defendants’ conduct, and redressable by a favorable court decision. Ridola, 2018

                                  20   WL 2287668, at *5 (citing Hubbard v. Rite Aid Corp., 433 F. Supp. 2d 1150, 1162 (S.D. Cal.

                                  21   2006)). Mr. Johnson claims that he suffers from a disability within the meaning of the ADA. Mot.

                                  22   6. Mr. Johnson also alleges that he personally encountered access barriers at the Store with respect

                                  23   to the parking lot, entrance door, and lack of suitable sales counter. Compl. ¶¶ 12–31. Further, Mr.

                                  24   Johnson claims that he will return to the Store once its facilities are made accessible. Compl. ¶ 32;

                                  25   Mot. 3; see Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1008 (C.D. Cal. 2014) (“Indeed,

                                  26   ‘[d]emonstrating an intent to return to a non-compliant accommodation is but one way for an

                                  27   injured plaintiff to establish Article III standing to pursue injunctive relief.’” (quoting Chapman v.

                                  28   Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 949 (9th Cir. 2011)).
                                                                                            5
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 6 of 18




                                   1          Because Mr. Johnson’s factual allegations are accepted as true, and an award of statutory

                                   2   damages and injunctive relief would redress Mr. Johnson’s alleged injuries caused by Defendants’

                                   3   conduct, the Court finds that Mr. Johnson has Article III standing to sue under the ADA.

                                   4                    b. ADA Claim Elements
                                   5          To prevail on his Title III discrimination claim, Mr. Johnson must show that (1) he is

                                   6   disabled within the meaning of the ADA; (2) Defendants own, lease, or operate a place of public

                                   7   accommodation; and (3) he was denied public accommodations by Defendants because of his

                                   8   disability. See Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). To succeed on an

                                   9   ADA claim based on architectural barriers, Mr. Johnson “must also prove that: (1) the existing

                                  10   facility presents an architectural barrier prohibited under the ADA; and (2) the removal of the

                                  11   barrier is readily achievable.” Ridola, 2018 WL 2287668, at *5.

                                  12          Mr. Johnson has adequately alleged an ADA claim. First, Mr. Johnson has established that
Northern District of California
 United States District Court




                                  13   he has a disability within the meaning of the ADA. Under the ADA, a physical impairment that

                                  14   substantially affects a major life activity, such as walking, qualifies as a disability. 42 U.S.C.

                                  15   §§ 12102(1)(A), (2)(A). Mr. Johnson is a C-5 quadriplegic who uses a wheelchair for mobility.

                                  16   Compl. ¶ 1; Mot. 1, 8. Second, Mr. Johnson alleges that Mr. Shahkarami owns the Store, a place

                                  17   of public accommodation. Compl. ¶¶ 2–5, 11; see also 42 U.S.C. § 12181(7)(E) (listing “a bakery,

                                  18   grocery store, clothing store, hardware store, shopping center, or other sales or rental

                                  19   establishment” as a place of public accommodation). Third, Mr. Johnson alleges that during

                                  20   several visits to the Store, he personally encountered access barriers with respect to the parking

                                  21   lot, entrance door, and lack of a suitable sales counter. Compl. ¶¶ 11–31; Mot. 9–10.

                                  22          Next, with respect to the architectural barriers, Mr. Johnson contends that Defendants’

                                  23   parking lot, entrance door, and lack of suitable sales counter are architectural barriers that violate

                                  24   the 2010 Standards of the ADA Accessibility Guidelines (the “ADAAG”). Mot. 9-10. The

                                  25   ADAAG provide “objective contours of the standard that architectural features must not impede

                                  26   disabled individuals’ full and equal enjoyment of accommodations.” Chapman, 631 F.3d at 945.

                                  27   As such, “a violation of the ADAAG constitutes a barrier under the ADA.” Ridola, 2018 WL

                                  28   2287668, at *7. However, Mr. Johnson incorrectly applies the 2010 Standards to his claims. The
                                                                                          6
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 7 of 18




                                   1   1991 Standards apply to construction completed before March 15, 2012, while the 2010 Standards

                                   2   apply to construction or alterations after that date. See id. (“Alterations to facilities undertaken

                                   3   after March 15, 2012 must comply with the 2010 Standards.” (citing 28 C.F.R. § 35.151(c)(5)(i))).

                                   4   Here, Mr. Johnson submits public records showing that the Store was constructed in 1971, prior to

                                   5   March 2012, but does not submit evidence that construction or alteration has been made to the

                                   6   Store since 1971. See Mot. Ex. 5, Public Rs. 10–13, ECF 17-7. Accordingly, the Court applies the

                                   7   1991 ADAAG Standards. However, the 2010 Standards govern any injunction that the Court

                                   8   issues, as all remedial work will be undertaken after March 15, 2012.

                                   9          Mr. Johnson claims that the Store’s failure to provide accessible parking violates the

                                  10   ADAAG Standards. Mot. 9–10. In particular, Mr. Johnson argues that the Store fails to provide an

                                  11   access aisle. Mot. 1-2, 9. Under the 1991 Standards, parking spaces must be adjacent to an access

                                  12   aisle. 28 C.F.R., Pt. 36, App. D § 4.6.3. “An essential consideration for any design is having the
Northern District of California
 United States District Court




                                  13   access aisle level with the parking space.” Id. “Since a person with a disability, using a lift or

                                  14   ramp, must maneuver within the access aisle, the aisle cannot include a ramp or sloped area.” Id.

                                  15   Mr. Johnson alleges that there is no access aisle between the accessible parking spaces. Mot. 9; see

                                  16   Mot. Ex. 4, Pictures, ECF 17-6. Accepting Mr. Johnson’s allegations as true, the Court finds that

                                  17   he has successfully demonstrated that the Store’s parking aisle is not in compliance with the ADA

                                  18   (or, as discussed below, the Unruh Act) and that the condition of the parking aisle denied him full

                                  19   and equal access to the Store and parking lot because of his disability.

                                  20          Mr. Johnson claims that the Store’s failure to provide an accessible entrance door violates

                                  21   the ADAAG Standards. Mot. 9–10. In particular, Mr. Johnson argues that the Store fails to

                                  22   provide an accessible door handle. Mot. 2, 9. Under the 1991 Standards, door handles must be “a

                                  23   shape that is easy to grasp with one hand.” 28 C.F.R., Pt. 36, App. D § 4.13.9. Mr. Johnson alleges

                                  24   that handle is not a shape that is easy to grasp with one hand. Mot. 9; see Mot. Ex. 4, Pictures,

                                  25   ECF 17-6. Accepting Mr. Johnson’s allegations as true, the Court finds that he has successfully

                                  26   demonstrated that the Store’s entrance door is not in compliance with the ADA (or, as discussed

                                  27   below, the Unruh Act) and that the condition of the door handle denied him full and equal access

                                  28   to the Store because of his disability.
                                                                                          7
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 8 of 18




                                   1          Mr. Johnson claims that the Store’s failure to provide an accessible sales counter violates

                                   2   the ADAAG Standards. Mot. 9–10. In particular, Mr. Johnson argues that the Store fails to

                                   3   provide a wheelchair accessible sales counter at the appropriate height. Mot. 2, 9. Under the 1991

                                   4   Standards, sales counters must be a maximum height of 36 inches.” 28 C.F.R., Pt. 36, App. D

                                   5   § 7.2.1. Mr. Johnson alleges that sales counter is over 36 inches. Mot. 10; see Mot. Ex. 4, Pictures,

                                   6   ECF 17-6. Accepting Mr. Johnson’s allegations as true, the Court finds that he has successfully

                                   7   demonstrated that the Store’s sales counter is not in compliance with the ADA (or, as discussed

                                   8   below, the Unruh Act) and that the condition of the sales counter denied him full and equal access

                                   9   to the Store because of his disability.

                                  10          With respect to the “readily achievable” element of his ADA claim, citing Wilson v. Haria

                                  11   & Gogri Corp., Mr. Johnson argues that the question of whether removal of the barriers is “readily

                                  12   achievable” is an affirmative defense that must be pled by the answering party. See Mot. 10; see
Northern District of California
 United States District Court




                                  13   also 479 F. Supp. 2d 1127, 1133 (E.D. Cal. 2007). Accordingly, Mr. Johnson believes that this

                                  14   affirmative defense has been waived because Defendants have not appeared in this matter. See

                                  15   Mot. 10.

                                  16          The Ninth Circuit recently decided to follow a burden-shifting framework to determine

                                  17   who bears the burden of proving that removal of an architectural barrier is readily achievable. See

                                  18   Lopez v. Catalina Channel Express, Inc., No. 19-55136, 2020 WL 5405677, at *3–*5 (9th Cir.

                                  19   Sept. 9, 2020). Under this burden-shifting analysis, the plaintiff bears the initial burden of

                                  20   plausibly showing that a proposal for removing a barrier is readily achievable, and then the

                                  21   defendant bears the ultimate burden of persuasion on an affirmative defense that removal of a

                                  22   barrier is not readily achievable. See id.

                                  23          In this action, Mr. Johnson has met his initial burden to plausibly show that removal of the

                                  24   identified barriers in the parking lot, entrance door, and sales counter are readily achievable. Mr.

                                  25   Johnson alleges that the identified barriers are “easily removed without much difficulty or

                                  26   expense” and that they are “the types of barriers identified by the Department of Justice as

                                  27   presumably readily achievable to [be] remove[d].” Compl. ¶ 31. Additionally, the Complaint

                                  28   alleges that “there are numerous alternative accommodations” to provide people with disabilities a
                                                                                          8
                                          Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 9 of 18




                                   1   greater level of access even if Defendants could not achieve a complete removal of barriers. Id.

                                   2            Federal regulations provide a non-exclusive list of steps to remove barriers, including

                                   3   “[c]reating designated accessible parking spaces,” 28 C.F.R. § 36.304(b)(18). Courts have also

                                   4   observed that the listed items are “examples of readily achievable steps to remove barriers.”

                                   5   Johnson v. Altimira Corp., No. 16-cv-05335 NC, 2017 WL 1383469, at *3 (N.D. Cal. 2017).

                                   6   Moreover, at the default judgment stage, courts have found allegations similar to Mr. Johnson’s

                                   7   allegations sufficient to show that the removal of the barriers at issue is readily achievable. See,

                                   8   e.g., Ridola, 2018 WL 2287668, at *10–*11 (concluding that plaintiff met his burden with respect

                                   9   to defendant’s parking spaces and guestrooms).

                                  10            Because Mr. Johnson has met his burden, Mr. Shahkarami now has the burden of

                                  11   persuasion on an affirmative defense that removal of the identified barriers is not readily

                                  12   achievable. Here, Mr. Shahkarami has not defended this action. Thus, Mr. Shahkarami has failed
Northern District of California
 United States District Court




                                  13   to meet his burden to show that removal of the identified barriers is not readily achievable.

                                  14            In sum, the Court finds that Mr. Johnson has alleged the requisite elements for an ADA

                                  15   claim.

                                  16                 ii.   Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53
                                  17            “Any violation of the ADA necessarily constitutes a violation of the Unruh Act.” M.J.

                                  18   Cable, Inc., 481 F.3d at 731 (citing Unruh Act, Cal. Civ. Code § 51(f)). Thus, because Mr.

                                  19   Johnson has alleged an ADA claim based on the Store’s parking spaces, entrance door, and sales

                                  20   counter, he has also alleged an Unruh Act claim based on those barriers.

                                  21            C.     The amount of money at stake
                                  22            The fourth Eitel factor requires the Court to consider the sum of money at stake in relation

                                  23   to the seriousness of a defendant’s conduct. Love v. Griffin, No. 18-cv-00976-JSC, 2018 WL

                                  24   4471073, at *5 (N.D. Cal. Aug. 20, 2018). Mr. Johnson seeks statutory damages of $4,000 under

                                  25   the Unruh Act and an award of $5,547.50 for attorneys’ fees and costs. Mot. 11. The Court has

                                  26   reduced this amount, as discussed below. While the sum awarded is not insignificant, the Court

                                  27   finds that it is proportional to the conduct alleged and that this factor weighs in favor of default

                                  28   judgment.
                                                                                          9
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 10 of 18



                                              D.     The possibility of a dispute concerning material facts and whether Defendants
                                   1                 default was due to excusable neglect
                                   2          Under the fifth and sixth Eitel factors, the Court considers whether there is a possibility of

                                   3   a dispute over any material fact and whether Defendants’ failure to respond was the result of

                                   4   excusable neglect. Griffin, 2018 WL 4471073, at *5; Ridola, 2018 WL 2287668, at *13. Because

                                   5   Mr. Johnson pleads plausible claims for violations of the ADA and the Unruh Act, and as all

                                   6   liability-related allegations are deemed true, there is nothing before the Court that would indicate a

                                   7   possibility of a dispute as to material facts. Moreover, there is no indication that Mr. Shahkarami’s

                                   8   default was due to excusable neglect. Mr. Shahkarami has never appeared in this case, suggesting

                                   9   that he has chosen not to present a defense in this matter. Accordingly, these factors weigh in

                                  10   favor of default judgment.

                                  11          E.     The strong policy favoring decisions on the merits
                                  12          While the Court prefers to decide matters on the merits, Defendants’ failure to participate
Northern District of California
 United States District Court




                                  13   in this litigation makes that impossible. See Ridola, 2018 WL 2287668, at *13 (“Although federal

                                  14   policy favors decision on the merits, Rule 55(b)(2) permits entry of default judgment in situations,

                                  15   such as this, where a defendant refuses to litigate.”). Default judgment, therefore, is Mr. Johnson’s

                                  16   only recourse. See United States v. Roof Guard Roofing Co., No. 17-cv-02592-NC, 2017 WL

                                  17   6994215, at *3 (N.D. Cal. Dec. 14, 2017) (“When a properly adversarial search for the truth is

                                  18   rendered futile, default judgment is the appropriate outcome.”). As such, the seventh Eitel factor

                                  19   weighs in favor of default judgment.

                                  20          F.     Conclusion
                                  21          After considering all seven Eitel factors and the circumstances of this case, the Court finds

                                  22   that default judgment is warranted and GRANTS Plaintiff’s motion for default judgment against

                                  23   Defendants.

                                  24

                                  25    V.    REQUESTED RELIEF
                                  26          Because this Court concludes that default judgment is warranted, it now considers Mr.

                                  27   Johnson’s request for injunctive relief, statutory damages under the Unruh Act, and attorneys’ fees

                                  28   and costs.
                                                                                        10
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 11 of 18



                                            A.      Injunctive relief
                                   1
                                                 Mr. Johnson requests an order directing Defendants to bring the Store’s parking spaces,
                                   2
                                       entrance door and sales counter into compliance with the 2010 ADAAG Standards. See Mot. 13.
                                   3
                                       “A plaintiff need not satisfy ‘[t]he standard requirements for equitable relief . . . when an
                                   4
                                       injunction is sought to prevent the violation of a federal statute [that] specifically provides for
                                   5
                                       injunctive relief.’” Griffin, 2018 WL 4471073, at *6 (quoting Moeller v. Taco Bell, 816 F. Supp.
                                   6
                                       2d 831, 859 (N.D. Cal. 2011)). Under the ADA, aggrieved individuals “may obtain injunctive
                                   7
                                       relief against public accommodations with architectural barriers, including ‘an order to alter
                                   8
                                       facilities to make such facilities readily accessible to and usable by individuals with disabilities.’”
                                   9
                                       M.J. Cable, Inc., 481 F.3d at 730 (quoting 42 U.S.C. § 12188(a)(2)). Injunctive relief is also
                                  10
                                       available under the Unruh Act. See Cal. Civ. Code § 52.1(h). Injunctive relief is proper where the
                                  11
                                       plaintiff establishes that “architectural barriers at the defendant’s establishment violate the ADA
                                  12
Northern District of California




                                       and the removal of the barriers is readily achievable.” Ridola, 2018 WL 2287668, at *13 (internal
 United States District Court




                                  13
                                       citation omitted). As discussed above, Mr. Johnson has demonstrated that the Store’s parking lot,
                                  14
                                       entrance door, and sales counter violate the ADA and that the removal of the associated barriers is
                                  15
                                       readily achievable.
                                  16
                                                 Accordingly, the Court grants Plaintiff’s request for injunctive relief to bring the Store’s
                                  17
                                       parking lot entrance door, and sales counter in line with the 2010 ADAAG Standards.
                                  18
                                              B.      Statutory damages
                                  19
                                                 Mr. Johnson seeks $4,000 in statutory damages for the Store’s violation of the Unruh Act.
                                  20
                                       Mot. 13. The Unruh Act provides a minimum statutory damages award of $4,000 for each
                                  21
                                       violation. Cal. Civ. Code § 52(a). Mr. Johnson “need not prove [he] suffered actual damages to
                                  22
                                       recover the independent statutory damages of $4,000.” M.J. Cable, Inc., 481 F.3d at 731. “Any
                                  23
                                       violation of the ADA necessarily constitutes a violation of the Unruh Act.” Id. at 731 (citing
                                  24
                                       Unruh Act, Cal. Civ. Code § 51(f)). Mr. Johnson has sufficiently pled that the parking lot,
                                  25
                                       entrance door, and sales counter at the Store violated the ADA on the four separate occasions he
                                  26
                                       visited the Store. As such, these barriers at the Store constitute a violation of the Unruh Act. The
                                  27
                                       Court, therefore, grants Mr. Johnson $4,000 in statutory damages.
                                  28
                                                                                           11
                                           Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 12 of 18



                                              C.      Attorneys’ fees
                                   1
                                              Mr. Johnson requests $5,547.50 in attorneys’ fees under both the ADA and the Unruh Act.
                                   2
                                       Mot. 11. In support of the fees requested, Mr. Johnson presents detailed billing entries attached to
                                   3
                                       the Declaration of Russell Handy, expert analysis of fees for ADA-plaintiff attorneys by fee
                                   4
                                       experts Richard Pearl and John O’Connor, and a survey report pulled from the Real Rate Report
                                   5
                                       for 2018. Mot. 14–20; see Mot. Ex. 1, Decl. of Russell Handy (“Handy Decl.”), ECF 17-31; Mot.
                                   6
                                       Ex. 6, Decl. of Richard M. Pearl (“Pearl Decl.”), ECF 17-8; Mot. Ex. 7, Real Estate Report, ECF
                                   7
                                       17-9; Mot. Ex. 8, Decl. of John D. O’Connor (“O’Connor Decl.”), ECF 17-10.
                                   8
                                              Further, Mr. Johnson cites four cases from the Northern District of California that have
                                   9
                                       granted attorneys’ fees at the hourly rates Mr. Johnson is requesting. Mot. 20 n.5. The Court,
                                  10
                                       however, is not persuaded that this evidence justifies the attorneys’ fees requested by Mr. Johnson.
                                  11
                                                   i.    Legal Standard
                                  12
Northern District of California




                                              The ADA gives courts the discretion to award attorneys’ fees to prevailing parties. M.J.
 United States District Court




                                  13
                                       Cable, Inc., 481 F.3d at 730 (citing 42 U.S.C. § 12205). Additionally, the Unruh Act provides that
                                  14
                                       “[i]n addition to any damages, injunction, or other equitable relief awarded in an action brought
                                  15
                                       pursuant to [Cal. Civ. Code § 52.1(b)], the court may award the petitioner or plaintiff reasonable
                                  16
                                       attorney’s fees.” Cal. Civ. Code § 52.1(i).
                                  17
                                              Whether calculating attorneys’ fees under California or federal law, courts follow “the
                                  18
                                       ‘lodestar’ method, and the amount of that fee must be determined on the facts of each case.”
                                  19
                                       Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (quoting Ferland v. Conrad
                                  20
                                       Credit Corp., 244 F.3d 1145, 1149 n.4 (9th Cir. 2001)). Under the lodestar method, the most
                                  21
                                       useful starting point “is the number of hours reasonably expended on the litigation multiplied by a
                                  22
                                       reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983), abrogated on other
                                  23
                                       grounds by Tex. State Teachers Ass’n. v. Garland Indep. Sch. Dist., 489 U.S. 782 (1989). The
                                  24
                                       party seeking an award of fees should submit evidence supporting the hours worked and rates
                                  25
                                       claimed. Id.
                                  26

                                  27   1
                                         The Court notes that Mr. Handy states he is the attorney of record for the moving party,
                                  28   “Plaintiff Samuel Love,” but the plaintiff in this case is Plaintiff Scott Johnson. See Handy Decl.
                                       ¶ 1.
                                                                                          12
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 13 of 18




                                   1          “In determining a reasonable hourly rate, the district court should be guided by the rate

                                   2   prevailing in the community for similar work performed by attorneys of comparable skill,

                                   3   experience, and reputation.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210–11 (9th Cir.

                                   4   1986), reh’g denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987) (citing Blum v.

                                   5   Stenson, 465 U.S. 886, 895 n.11 (1984)). “Generally, the relevant community is the forum in

                                   6   which the district court sits.” Barjon v. Dalton, 132 F.3d 496, 500 (9th. Cir. 1997). The fee

                                   7   applicant bears the burden of producing evidence, other than declarations of interested counsel,

                                   8   that the requested rates are in line with those prevailing in the community for similar services by

                                   9   lawyers of reasonably comparable skill, experience, and reputation. Blum, 465 U.S. at 896 n.11.

                                  10          Further, the district court should exclude hours that were not reasonably expended. See

                                  11   Hensley, 461 U.S. at 434. “[T]he fee applicant bears the burden of establishing entitlement to an

                                  12   award and documenting the appropriate hours expended.” Hensley, 461 U.S. at 437.
Northern District of California
 United States District Court




                                  13              ii.    Discussion
                                  14                    a. Rates
                                  15          The Court finds that the rates Mr. Johnson seeks exceed the rates granted in this

                                  16   community for similar work performed by attorneys of comparable skill, experience, and

                                  17   reputation. The relevant community for this action is the Northern District of California. Indeed,

                                  18   for attorneys with approximately 20 or more years of experience, courts in this district have

                                  19   generally approved hourly rates ranging from $350 to $495 in disability cases. See, e.g., Castillo-

                                  20   Antonio v. Lam, No. 18-cv-04593-EDL, 2019 WL 2642469, at *7 (N.D. Cal. Apr. 10, 2019)

                                  21   (approving, on motion for default judgment, $350 hourly rate for attorney with over 20 years of

                                  22   experience); Johnson v. Castagnola, No. 18-cv-00583-SVK, 2019 WL 827640, at *2 (N.D. Cal.

                                  23   Feb. 21, 2019) (approving $350 hourly rate for attorney with 20 years of litigation experience,

                                  24   noting that requested rate was unopposed by defendant and in line with rates approved in Northern

                                  25   District); Wilson v. Red Robin Int’l, Inc., No. 17-cv-00685-BLF, 2018 WL 5982868, at *3 (N.D.

                                  26   Cal. Nov. 14, 2018) (approving $495 hourly rate for attorney with 24 years of experience in civil

                                  27   rights litigation, including 12 years devoted to disability law and $475 hourly rate for attorney

                                  28   with over 17 years of litigation experience and more than 8 years of experience in disability law).
                                                                                        13
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 14 of 18




                                   1           Here, Mr. Handy has 20 years of experience, Mr. Potter has 25 years of experience and

                                   2   Ms. Gutierrez has about five years of experience focusing on disability cases. See Handy Decl.

                                   3   ¶¶ 3–6. This Court is mindful of the Ninth Circuit’s observation that “[t]he district court’s

                                   4   function is to award fees that reflect economic conditions in the district; it is not to ‘hold the line’

                                   5   at a particular rate, or to resist a rate because it would be a ‘big step.’” Moreno v. City of

                                   6   Sacramento, 534 F.3d 1106, 1115 (9th Cir. 2008). Mr. Handy and Mr. Potter have recently been

                                   7   granted hourly rate increases, from $425 to $475, in actions representing Mr. Johnson, and Ms.

                                   8   Seabock has recently been granted an hourly rate of $350. See Johnson v. Oakwood Ctr. LLC, No.

                                   9   19-cv-01582-VKD, 2019 WL 7209040, at *12 (N.D. Cal. Dec. 27, 2019) (denying Mr. Potter and

                                  10   Mr. Handy an hourly rate of $650, instead granting an hourly rate of $475; granting Ms. Seabock

                                  11   an hourly rate of $350); see also Johnson v. VN Alliance LLC, No. 18-CV-01372-BLF, 2019 WL

                                  12   2515749 (N.D. Cal. June 18, 2019) (granting Mr. Potter and Mr. Handy an hourly rate of $425). In
Northern District of California
 United States District Court




                                  13   view of the range of rates approved for attorneys practicing in this field, and further recognizing

                                  14   that “decisions pertaining to the same attorneys in question are particularly salient,” the Court

                                  15   awards fees for Mr. Handy and Mr. Potter at $475 per hour and for Ms. Seabock at $350 per hour.

                                  16   See Oakwood Ctr. LLC, 2019 WL 7209040, at *12. As an attorney who graduated about five years

                                  17   ago and has less than five years of experience litigating disability cases, this court awards Ms.

                                  18   Gutierrez $250 per hour. See Johnson v. AutoZone, Inc., No. 17-CV-02941-PJH, 2019 WL

                                  19   2288111, at *7 (N.D. Cal. May 29, 2019) (awarding a $250 hourly fee rate for attorneys who

                                  20   graduated law school between five and eight years ago in a similar ADA case involving Mr.

                                  21   Johnson, who was represented by the same firm in this action).

                                  22           The Court is not persuaded by Mr. Johnson’s cited cases or support. To support the

                                  23   reasonableness of the hourly rates in the Motion ($650 and $450), Mr. Johnson relies on In re

                                  24   Linkedin and In re Magsafe as examples of attorneys’ rates in the Northern District of California.

                                  25   See Mot. 16 (citing In re Linkedin User Privacy Litig., 309 F.R.D. 573, 591 (N.D. Cal. 2015), and

                                  26   In re Magsafe Apple Power Adapter Litig., No. 5:091-cv-01911-EJD, 2015 WL 428105, at *11-12

                                  27   (N.D. Cal. Jan. 30, 2015)). In re Linkedin and In re Magsafe, however, are both class action suits

                                  28   that do not contain any ADA claims. See In re Linkedin, 309 F.R.D. at 580–81; In re Magsafe,
                                                                                          14
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 15 of 18




                                   1   2015 WL 428105, at *1. Moreover, the relevant community is only one of the considerations

                                   2   when determining an appropriate hourly rate. Mr. Johnson does not provide any information about

                                   3   the skill, experience, or reputation of the attorneys in either of those cases. Therefore, the Court is

                                   4   not persuaded that the rates awarded in either case are appropriate here.

                                   5          Next, Mr. Johnson relies on declarations by fee experts Richard Pearl and John O’Connor

                                   6   along with a survey report from the Real Rate Report for 2018. See O’Connor Decl.; Pearl Decl.;

                                   7   Real Estate Report. In his declaration, Mr. Pearl’s survey of ADA cases shows that attorneys with

                                   8   20 to 25 years of experience had court-approved rates of between $500 and $675 per hour, while

                                   9   attorneys with more than six years of experience had court-approved rates ranging between $350

                                  10   and $425 per hour. Pearl Decl. ¶¶ 9(a)–9(b). Attorneys with less than five years of experience had

                                  11   court-approved rates ranging between $250 and $435 per hour. Pearl Decl. ¶ 9(a). Similarly, the

                                  12   Real Rate Report shows that median rates for partners doing litigation work in San Jose is $675
Northern District of California
 United States District Court




                                  13   per hour and median rates for associates is $495 per hour. Real Estate Report 016. However, Mr.

                                  14   Pearl’s declaration and the Real Rate Report fail to consider the nature of work done and the skill

                                  15   or reputation of the attorneys in each case. As such, the Court is not persuaded that Mr. Pearl’s

                                  16   declaration or the Real Rate Report provide a more salient assessment of rates than those

                                  17   previously granted to Mr. Johnson’s attorneys.

                                  18          In addition, Mr. O’Connor states in his declaration that reasonable partner fee rates in

                                  19   ADA cases range from $450 to $750 per hour, while an appropriate range for associates is

                                  20   between $350 and $550 per hour. O’Connor Decl. ¶ 33. This is similar to what the Court has

                                  21   awarded to Mr. Johnson’s attorneys in this case, and Mr. Johnson does not adequately justify the

                                  22   high ends of the stated rates. “[W]hen a matter ‘is a relatively simple one, involving straight-

                                  23   forward application of the law, and which does not present novel or difficult issues requiring a

                                  24   high level of skill or specialization,’ courts have generally found that higher rates are

                                  25   unwarranted.” See Johnson v. Baglietto, No. 19-CV-06206-TSH, 2020 WL 3065939, at *11 (N.D.

                                  26   Cal. May 21, 2020) (citing Oakwood Ctr. LLC, 2019 WL 7209040, at *13), report and

                                  27   recommendation adopted, No. 19-CV-06206-HSG, 2020 WL 3060902 (N.D. Cal. June 9, 2020).

                                  28   And “[t]he sheer number of ADA cases that [Mr. Johnson’s] counsel is litigating [] underscores
                                                                                         15
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 16 of 18




                                   1   the straightforward nature of their cases.” Id. (noting that Mr. Johnson’s counsel “stated that as of

                                   2   November 7, 2019, [counsel’s firm], consisting of 20 lawyers, was simultaneously litigating ‘over

                                   3   a thousand’ ADA cases in the Northern District of California and approximately 1,500 ADA cases

                                   4   in the Central District of California. The law firm had previously litigated approximately 2,500

                                   5   ADA cases in the Eastern District of California.” (internal citations omitted)).

                                   6          Mr. Johnson cites to two decisions by another court in this district: Love v. Rivendell II,

                                   7   Ltd., in which the court approved a $650 hourly rate for Mr. Potter and Mr. Handy, and Johnson v.

                                   8   Khalsa, in which the court approved a $650 hourly rate for Mr. Potter and Mr. Handy and a $450

                                   9   hourly rate for Ms. Seabock. See Mot. 19; see also R. & R., Love v. Rivendell II, Ltd., No. 18-cv-

                                  10   03907-JST (EDL) (N.D. Cal. Mar. 11, 2019) (“R. & R., Love v. Rivendell II, Ltd.”), ECF 25;

                                  11   Order Adopting R. & R., Love v. Rivendell II, Ltd., No. 18-cv-03907-JST (EDL) (N.D. Cal. Apr.

                                  12   18, 2019), ECF 30; R. & R., Johnson v. Khalsa, No. 4:19-cv-02725-SBA (N.D. Cal. March 24,
Northern District of California
 United States District Court




                                  13   2020) (“R. & R., Johnson v. Khalsa”), ECF 25; Order Adopting R. & R., Johnson v. Khalsa, No.

                                  14   4:19-cv-02725-SBA (N.D. Cal. April 8, 2020), ECF 26. In both Rivendell and Khalsa, Mr.

                                  15   Johnson asked for fees as part of a motion for default judgment, and, in part as with his claim here,

                                  16   Mr. Johnson alleged that the defendants failed to provide accessible parking spaces for disabled

                                  17   persons. See R. & R., Johnson v. Khalsa; R. & R., Love v. Rivendell II, Ltd. As other courts in this

                                  18   district recently observed, the Rivendell decision relied on cases, such as Civil Rights Education

                                  19   and Rodriguez, that concerned work that was substantially different than the work performed in

                                  20   the present action. See, e.g., Oakwood Ctr. LLC, 2019 WL 7209040, at *11 (granted default

                                  21   judgment in ADA case but distinguished case from Civil Rights Education and Rodriguez);

                                  22   AutoZone, Inc., 2019 WL 2288111, at *6 n.4 (same). Indeed, Civil Rights Education was a

                                  23   complex class action matter involving 54 hotels spread among multiple states and Rodriguez

                                  24   involved an ADA claim that included trial and post-trial attorneys’ fees. See Civil Rights Educ.

                                  25   and Enforcement Ctr. v. Ashford Hospitality Trust, Inc., No. 15-cv-00216-DMR, 2016 WL

                                  26   1177950, at *1 (N.D. Cal. Mar. 22, 2016); Rodriguez v. Barrita, 53 F. Supp. 3d 1268, 1279–80

                                  27   (N.D. Cal. 2014). And the Khalsa decision in awarding attorneys’ fees was reached without

                                  28   explicitly relying on any case law. See R. & R., Johnson v. Khalsa, at 6. Therefore, the Court is
                                                                                        16
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 17 of 18




                                   1   not persuaded that the rates awarded in Rivendell or Khalsa are appropriate here. Aside from

                                   2   Rivendell and Khalsa, Mr. Johnson does not identify any other rulings in which courts have

                                   3   awarded Mr. Johnson fees at this rate for any of his attorneys. See Mot. 19. As such, the Court is

                                   4   not persuaded that Mr. Johnson’s evidence justifies the rates he is requesting. Additionally, the

                                   5   higher rates are not justified because of the cookie-cutter nature of counsel’s filings. In fact, at

                                   6   least two documents submitted here retain the name of a different plaintiff, “Samuel Love,”

                                   7   presumably from an unrelated case.

                                   8          Lastly, Mr. Johnson has requested reimbursement of fees for legal assistants at an hourly

                                   9   rate of $100. See Handy Decl. ¶ 6. In support of this rate Mr. Johnson cites Perri v. CA 199

                                  10   Arcadia Owner LLC, No. CV-20-05849-RSWL-KSX, 2020 WL 6939839 at *8 (C.D. Cal. Nov.

                                  11   24, 2020) (holding that $175 hourly rate is reasonable in the Central District of California)

                                  12   (emphasis added). In the Northern District of California courts have found an hourly rate of $100
Northern District of California
 United States District Court




                                  13   reasonable for paralegal fees. See Lopez v. San Francisco Unified Sch. Dist., 385 F. Supp. 2d 981,

                                  14   990 (N.D. Cal. 2005). Since Mr. Johnson has requested a rate for legal assistants in line with this

                                  15   district the Court finds $100 reasonable for legal assistant fees.

                                  16                     b. Hours
                                  17          Mr. Johnson requests fees based on 5.92 hours of work. See Billing Summ. 8-9. This Court

                                  18   and other courts in this district have found approximately 11 hours of work to be reasonable for

                                  19   similar cases. See, e.g., Ridola, 2018 WL 2287668 at *17 (granted motion for default judgment in

                                  20   ADA case, found 11.1 hours to be reasonable); VN Alliance LLC, 2019 WL 2515749, at *8

                                  21   (granted motion for default judgment in ADA case, found 11.3 hours to be reasonable). Mr.

                                  22   Johnson’s billing summary shows 5.92 hours were expended in this litigation: Mr. Handy and Mr.

                                  23   Potter together expended 2.52 hours, Ms. Gutierrez expended 2.44 hours, and legal assistants Mr.

                                  24   Sheaffer, Ms. Callueng, and Ms. Pannu expended 0.96 hours. See Billing Summ. 8-9. Further, the

                                  25   Court has reviewed the itemized statement of Mr. Johnson’s counsel’s legal work and finds no

                                  26   issue with the amount of time or activities that Mr. Johnson’s counsel has conducted. Billing

                                  27   Summ. 8-9.

                                  28
                                                                                          17
                                         Case 5:20-cv-07263-BLF Document 19 Filed 04/19/21 Page 18 of 18



                                                   iii.     Conclusion
                                   1
                                              In sum, the Court finds the adjusted hourly rates of $475, $250 and $100 reasonable for the
                                   2
                                       5.92 hours expended to be reasonable. Mr. Johnson does not request a multiplier for the lodestar
                                   3
                                       amount. Multiplying the reasonable hourly rates, $475, $250, and $100 the hours reasonably
                                   4
                                       expended, 2.52, 2.44, 0.96 respectively, yields a lodestar amount of $1,903 in attorneys’ fees.
                                   5
                                              D.      Costs
                                   6
                                              In addition, Mr. Johnson seeks $530 in costs. Billing Summ. 9; Mot. 22–23. This includes
                                   7
                                       the filing fee ($400), service costs ($30), and investigation costs ($100). Billing Summ. 9; Mot.
                                   8
                                       20. The Court will apply the $100 listed in Mr. Johnson’s motion. Mot. 20. The ADA provides
                                   9
                                       that the prevailing party may recover “litigation expenses[] and costs.” 42 U.S.C. § 12205; see VN
                                  10
                                       Alliance LLC, 2019 WL 2515749, at *8 (including investigation costs into litigation expenses). As
                                  11
                                       such, Mr. Johnson has provided a billing summary to substantiate his request for $530 in filing
                                  12
Northern District of California




                                       fees, service costs, and investigation costs. Mot. 20, Billing Summ. 9.
 United States District Court




                                  13
                                       VI.    ORDER
                                  14
                                              For the foregoing reasons, IT IS ORDERED THAT:
                                  15
                                                    1. Plaintiff’s motion for default judgment is GRANTED.
                                  16
                                                    2. Plaintiff is awarded statutory damages in the amount of $4,000.
                                  17
                                                    3. Plaintiff is awarded $2,433 in attorneys’ fees and costs.
                                  18
                                                    4. Plaintiff is granted an injunction requiring Defendants to bring their parking lot into
                                  19
                                                          compliance with the 2010 ADAAG Standards no later than six months after service
                                  20
                                                          of this injunction.
                                  21
                                              Plaintiff shall submit a revised proposed judgment and injunction that is consistent with
                                  22
                                       this order within 7 days.
                                  23

                                  24          IT IS SO ORDERED.
                                  25
                                       Dated: April 19, 2021                    ______________________________________
                                  26
                                                                                         BETH LABSON FREEMAN
                                  27                                                     United States District Judge
                                  28
                                                                                          18
